Citation Nr: 1100222	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-13 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial rating in excess of 10 percent for 
chondromalacia of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for 
chondromalacia of the left knee.

4.  Entitlement to an initial compensable rating for dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to September 
2006.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO in St. Petersburg, Florida is 
currently handling the matter.

The Board notes that additional evidence has been received since 
the September 2007 Statement of the Case on the knee and 
dermatitis claims, without a waiver of RO jurisdiction.  Because 
this appeal is being remanded for other action, on remand, the RO 
should review the evidence received and issue a Supplemental 
Statement of the Case. See 38 C.F.R. § 19.31 (2010).

Additionally, the Board notes that the April 2007 Statement of 
the Case also includes a claim for entitlement to an initial 
increased rating for gastroesophageal reflux disease.  The 
Veteran, however, did not perfect an appeal of this issue and 
specifically excluded it from consideration in her April 2007 VA 
Form 9.  As such, the claim is not in appellate status and will 
not be discussed in this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is necessary before the claims on appeal 
can be properly adjudicated.
With regard to the Veteran's service connection claim for a back 
disorder, a remand is required in order to afford the Veteran a 
VA examination to determine the nature and etiology of the 
disability.  In the case of a disability compensation claim, VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence that 
the claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim. Id.
	
Here, while the Veteran was examined in July 2007 with no 
diagnosis found, on VA examination in October 2006 she was 
diagnosed with scoliosis.  See McLain v. Nicholson, 21 Vet. App. 
319 (2007) (holding that the requirement of a current disability 
is satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of the 
claim's adjudication.)  Additionally, her service treatment 
records contain documentation of a back injury and back 
complaints.  In a September 2004 service treatment record, it was 
noted the Veteran suffered a four-foot fall and injured her back.  
She was diagnosed with a thoracic strain.  She sought treatment 
for an upper back problem in October 2004, and was treated again 
for low back pain in September 2005.  Neither VA examiner 
provided an opinion on whether the Veteran's current problems may 
be related to these in-service incidents.  Further, in a December 
2010 brief the Veteran's representative presented argument that 
her current back problems are secondary to her service-connected 
neck and knee disabilities.  On remand, the VA examiner must 
address this as well.

The RO has construed the Veteran's diagnosis of scoliosis as a 
congenital condition, and if that is the case, additional medical 
information should be sought. 
Congenital and developmental defects are not disabilities within 
the meaning of applicable regulations providing for payment of VA 
disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 
(2010).  Therefore, such disorders require more than an increase 
in severity during service in order to warrant a grant of service 
connection.  The evidence must show that the congenital or 
developmental defect was subject to a superimposed disease or 
injury during military service that resulted in increased 
disability.  VAOPGCPREC 82- 90 (July 18, 1990), 55 Fed. Reg. 
45711 [a reissue of General Counsel opinion 01-85 (March 5, 
1985)]. 
 
The VA General Counsel explained there is a distinction under the 
law between a congenital or developmental "disease" and a 
congenital "defect" for service connection purposes in that 
congenital diseases may be recognized as service connected if the 
evidence as a whole shows aggravation in service within the 
meaning of VA regulations.  A congenital or developmental defect, 
on the other hand, because of 38 C.F.R. § 3.303(c), is not 
service connectable in its own right, though service connection 
may be granted for additional disability due to disease or injury 
superimposed upon such defect during service.  VAOPGCPREC 82-90. 

Here, if the Veteran's condition is indeed congenital, medical 
evidence is required to determine whether the Veteran's back 
disorder is a congenital or developmental defect or a congenital 
or developmental disease.  If a disease, findings must be made as 
to whether it was aggravated by her period of active service 
beyond its natural progression.  If a defect, findings must be 
made as to whether there are any superimposed diseases or 
injuries in connection with the congenital defect and if so, 
whether the superimposed disease or injury is related to the 
Veteran's period of active service.  

As for the Veteran's initial increased rating claims for her 
knees and dermatitis, in her April 2007 VA Form 9 she alleges 
these conditions have worsened.  She complained of increasing 
instability of her knees and reported that she is now undergoing 
physical therapy.  She stated her skin is breaking out more than 
before and seems unresponsive to medications that used to work.  
Moreover, her last VA examination is over four years old for 
these conditions.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a Veteran alleges that 
his service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a 
new examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).

Finally, on remand any updated VA treatment records must be 
obtained and associated with the file.  It appears the Veteran 
last received treatment at the VA Medical Center in Columbia, 
South Carolina although she currently lives in Florida.
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all updated treatment records from 
VAMC facility in Columbia, South Carolina.  
Ask the Veteran if she has received 
treatment from any other VA facility and 
obtain and associate with the claims file 
any such records.  Do not associate 
duplicate records with the claims file.

2.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of her 
current back disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly the 
service treatment records of September 
2004, October 2004, and September 2005, and 
offer comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed back 
disorder had its onset during service or is 
in any other way causally related to her 
active service or to any of her service-
connected disabilities.
	
The VA examiner should further opine on 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that there have been manifestations of the 
Veteran's back disorder continuously since 
service.

Finally, if, and only if, the examiner 
finds that the Veteran's disorder is of 
congenital origin, the examiner should 
address the following questions:
      
      a)  Does the condition constitute a 
defect or a disease, as defined by 
VAOPGCPREC 82-90 (generally, a congenital 
abnormality that is subject to improvement 
or deterioration is considered a disease)?
      
      b) If a defect, then was there any 
superimposed disease or injury in 
connection with the congenital defect?  If 
so, is it at least as likely as not that 
the identified superimposed disease or 
injury is related to the Veteran's period 
of active service? 
 
            c) If a disease, then is at 
least as likely as not (at least a 50 
percent probability) that it was aggravated 
by her period of active service?  
Aggravation indicates a permanent worsening 
of the underlying condition as compared to 
an increase in symptoms.  If aggravation is 
found, the examiner should attempt to 
quantify the extent of additional 
disability resulting from the aggravation. 

All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

3.  Schedule the Veteran for VA 
examinations with appropriate specialists 
in order to determine the current severity 
of the following service-connected 
disabilities:
	a) chondromalacia of the right knee
	b) chondromalacia of the left knee
	c) dermatitis

With regard to the dermatitis, the examiner 
should indicate the percentage of the 
entire body affected, the percentage of 
exposed areas affected, and indicate 
whether systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs have been required over the past 12 
month period and if so, the duration of 
their use.

With regard to the knees, the examination 
report must include ranges of motion, with 
notations as to the degree of motion at 
which the Veteran experiences pain, if any. 
The examiner should identify and completely 
describe any other current symptomatology.  
	
The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner to 
discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the examiner, 
and the findings reported must be 
sufficiently complete to allow for rating 
under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  
The Veteran is hereby notified that it is her responsibility to 
report for the examination scheduled in connection with this 
REMAND and to cooperate in the development of her case. The 
consequences of failure to report for a VA examination without 
good cause may include denial of her claims. 38 C.F.R. §§ 3.158, 
3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


